878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ETHICON, INC.,v.Donald J. QUIGG, Commissioner of Patents & Trademarks andTHE PATENT & TRADEMARK OFFICE, and United StatesSurgical Corporation, Defendants- Appellants.
Nos. 89-1166, 89-1167.
United States Court of Appeals, Federal Circuit.
April 24, 1989.

Before RICH, Circuit Judge.
ORDER
Upon consideration of the consent motion of the parties to vacate and remand,
IT IS ORDERED THAT:
(1) The October 14, 1988 judgment of the district court is vacated.


1
(2) The case is remanded to the district court with instructions to dismiss the complaint with prejudice.


2
(3) Each party is to bear its own costs.


3
(4) Appellants' motion to extend the time for filing their briefs is moot.